UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1712



WILBERT O. HOSEY,

                                                           Petitioner,

          versus


VALLEY CAMP COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(05-1007-BLA)


Submitted:   November 20, 2006             Decided:   January 10, 2007


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilbert O. Hosey, Petitioner Pro Se. William Steele Mattingly,
JACKSON & KELLY, PLLC, Morgantown, West Virginia; Patricia May
Nece, Sarah Marie Hurley, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wilbert O. Hosey seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).      Our review of the record discloses that the Board’s

decision     is    based   upon   substantial   evidence   and   is   without

reversible error. Accordingly, we affirm for the reasons stated by

the Board.    Hosey v. Valley Camp Coal Co., No. 05-1007-BLA (BRB May

25, 2006).        We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                     - 2 -